Citation Nr: 0428175	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-00 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for lumbosacral strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from July 1997 to July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The service medical records (SMRs) reflect one entry of a 
complaint of back pain.  There was no diagnosis or finding 
indicative of an underlying disorder or back pathology, and 
there is no record of a subsequent complaint.  Another entry 
in the SMR reflects the veteran was cleared for separation 
with no abnormalities noted.

2.  The is no record of any complaint, finding, or treatment 
for, a back disorder in the intervening months between the 
veteran's discharge from active service and the submission of 
his claim.

3.  The evidence of record does not show a back disorder to 
have been caused or made worse by active military service.


CONCLUSION OF LAW

A current chronic back disorder, including a lumbosacral 
strain, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in February 2002 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
that he must cite specific disorders for which he is claiming 
a benefit, and informed him of the evidence needed to support 
his claim.  As to who would obtain what part of the evidence 
needed, the letter informed the veteran that the RO was 
arranging for an examination, and that the RO would request 
his SMRs and obtain any private treatment records he 
identified as related to this claim.  The letter also 
instructed the veteran that, if he had no other evidence to 
submit, to complete, sign, and return, the enclosed the VA 
form 21-4138 to that effect.  The Board construes that 
instruction as reasonably informing him to submit any 
evidence in his possession.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained the veteran's 
SMRs and arranged for appropriate examinations.  Further, 
pursuant to the veteran's representative's January 2001 
assertion that the examination was inadequate, the RO 
arranged for another examination.  In a statement dated in 
February 2002, the veteran informed the RO that he had no 
further evidence to submit.  Further, the veteran submitted 
no response to the July 2003 supplemental statement of the 
case.  Neither the veteran nor his representative assert that 
there is additional evidence to be obtained or that there is 
a request for assistance which has not been completed.

All records obtained or generated have been associated with 
the claim file.  The Board finds that the RO has complied 
with the duty to assist.  38 C.F.R. § 3.159(c) (2004).

Factual background.

The veteran filed his claim in February 2002.  After 
appropriate development and notice, the September 2002 rating 
decision denied it.

The SMRs reflect a February 1999 entry which reflects that 
the veteran presented with a complaint of a history of back 
spasms during the prior year, and a one-month history of 
intermittent back pain of variable intensity in the lumbar 
region.  The veteran reported that the pain occasionally 
radiates up to the thoracic region, and that he occasionally 
experienced an occipital headache.  The veteran reported that 
he strained his back three to four weeks earlier, when he 
jerked back and hurt his lower back.  He denied radiation to 
legs or bowel or bladder symptoms.  Physical examination 
revealed the veteran's back to be nontender and he exhibited 
full range of motion (ROM).  Deep tendon reflexes were 
symmetric and of  normal strength.  The examiner entered an 
assessment of exacerbation lumbar back pain, provided the 
veteran a manual on exercises, prescribed an analgesic, and 
issued a profile.  The profile exempted the veteran from 
lifting for one week.
The SMRs also contain a Respiratory Protection Medical 
Evaluation Questionnaire, which the veteran accomplished in 
August 1999.  Part A, Section 2, Question 14, reflects that 
the veteran denied ever having sustained a back injury.

There is no record in the SMRS of the veteran having received 
a physical examination prior to his discharge.  An April 2001 
entry in the SMRs reflects that there was no record on file 
of a current physical examination of the veteran and that 
there were no possible disqualifying defects.  The veteran 
was cleared for separation.

The July 2002 VA examination report reflects that the veteran 
reported that, during active service, while tiling a barracks 
floor, he spent many hours carrying heavy boxes of tile and 
working on his hands and knees.  At the end of the day, his 
back would be sore and stiff, and he experienced spasms.  He 
reported that, since his discharge from active service, he 
experiences occasional episodic pain in the lower lumbar 
region.  The examiner observed that, though cooperative, the 
veteran was a rather poor historian.  The veteran seemed to 
suggest that his back flares up upon lifting heavy objects or 
after prolonged sitting.  The examiner observed the veteran's 
posture and gait to be normal.  The veteran's ROM on forward 
flexion was from 0 to 85 degrees, on extension from 0 to 35 
degrees, lateral flexion to 45 degrees bilaterally, and 
rotation to 50 degrees bilaterally, all without discomfort.  
There were no radicular symptoms, and sensation to pinprick 
and light touch were intact in the lower extremities.  Deep 
tendon reflexes were brisk and equal.  There were no 
deformities, swelling, increased heat, or redness.  The 
examiner rendered an assessment of history of low back pain, 
resolved, no abnormalities noted at the examination.

In the veteran's substantive appeal, his representative 
asserted that the July 2002 examination was inadequate, 
because no x-rays were taken.  The RO arranged for another 
examination.

The May 2003 VA examination report reflects that the veteran 
reported that his low back pain is unpredictable but occurs 
anywhere from one to five times a week, and it lasts on 
average for an hour to several hours.  The veteran reported 
no radicular pain and no loss of bowel or bladder control.  
The examiner observed the veteran to ambulate without a limp.  
Physical examination revealed no swelling, discoloration, or 
deformity.  The veteran's ROM on forward flexion was to 75 
degrees out of 80 degrees, with discomfort from 65 to 70 
degrees.  ROM on extension from 0 to 30 degrees out of 30 
degrees, with no pain.  Lateral flexion was 0 to 40 degrees 
of 40 degrees, and rotation 0 to 45 degrees out of 45 
degrees, both with no pain.  Straight leg raising was 
negative and deep tendon reflexes were symmetrical.  Knee 
jerks were equivocal, and ankle jerks were 1+ with down going 
plantars.  Great toe dorsiflexion was within normal limits, 
sensation was intact, and strength was full in the lower 
extremities.  There was no muscle spasm on palpation of the 
paraspinous musculature, and the veteran was nontender on 
palpation of the spinous processes, greater trochanters, 
sciatic notches, and ischial tuberosities.  The veteran 
reported mild discomfort over the bilateral sacroiliac joints 
and in the L4-L5 region, which was not aggravated by 
palpation.  The examiner rendered a diagnosis of low back 
pain, pending results of x-rays.  The x-ray report reflects 
an impression of slight scoliosis convexed to the left, a 
minor abnormality.

In June 2003, the examiner observed that the May 2003 x-rays 
showed no degenerative joint disease, and that the scoliosis 
was not a significant finding.  He opined that there was no 
abnormality of the lumbosacral spine associated with military 
activities.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection.  Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2003).

The medical evidence of record shows the veteran's primary 
symptom to be complaints of pain.  The examination reports 
reflect that the examiners neither noted an underlying low 
back disorder clinically nor diagnosed one, as x-rays were 
read as not revealing any abnormality, certainly none related 
to service.  There must be evidence of an underlying 
disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted").  There is no evidence of any such underlying 
disorder.  The veteran is entitled to the benefit of the 
doubt where the evidence in favor of service connection and 
against service connection is roughly in balance.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); see also 
Almany v. Brown, 9 Vet. App. 518, 519 (1996).  However, where 
the evidence preponderates against a finding of service 
connection, the benefit of the doubt rule is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. at 56.  The Board finds 
that the evidence preponderates against a finding of service 
connection.  38 C.F.R. § 3.303 (2003).


ORDER

Entitlement to service connection for lumbosacral strain is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



